Citation Nr: 0510590	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  97-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Huntington's Chorea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1992.  Thereafter, he served in the United States 
Army Reserve.  The veteran has been found to be incompetent.  
The appellant is his custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 1999, the veteran testified at a hearing at the RO.  
A transcript of that hearing is of record.  

When the case was last before the Board in October 2003, it 
was remanded for additional development.


FINDING OF FACT

Huntington's Chorea was not present in service and is not 
etiologically related to the veteran's active military 
service.





CONCLUSION OF LAW

Huntington's Chorea was neither incurred nor aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a February 2003 letter from 
the RO, the May 2003 statement of the case, and a letter 
dated in April 2004 from the Appeals Management Center, the 
appellant has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, Social Security Administration records have been 
associated with the claims folder.  Neither the appellant nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  In that 
regard, the Board notes that records were requested from 
Moncrief Army Hospital for 1995 and from the VA Hospital in 
Nashville, Tennessee, from March 1996, but neither facility 
found such records for the veteran.  The Board is also 
unaware of any additional outstanding evidence that could be 
obtained to substantiate the claim.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for 
service connection for Huntington's Chorea on a de novo basis 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Factual Background

Service medical records are negative for any finding or 
diagnosis of Huntington's Chorea.  A January 1991 service 
medical record notes complaints of a headache.  The 
separation examination report notes that the veteran had had 
occasional headaches for the previous three years.  The 
veteran's medical records from the time he was in the 
reserves are also negative for any finding or diagnosis of 
Huntington's Chorea.  

A February 1996 emergency department physician note from 
Memorial Hospital notes that the veteran was seen for 
seizure-like episodes.  The assessment was seizures and 
ataxia.  

A February 1996 letter from J. F. Hora, M.D., Ph.D., notes 
that the veteran had complained of arm shaking and frequent 
falls.  The letter also notes that over the past six months 
the veteran developed multi-focal shaking movements.  The 
physician further stated that it was unclear whether the 
veteran had Parkinson's Disease, Parkinsonism, Huntington's 
disease, spinocerebellar degeneration, toxin exposure, 
primary epilepsy or Wilson's disease.  The letter also 
indicates that the veteran's father died at age 65 with 
probable dementia and a diagnosis of Parkinson's disease.  
The veteran's a half brother from his father was also noted 
to have a neurologic problem that was being called 
Parkinson's disease.  

A March 1996 neurology progress note from Dr. Hora notes that 
the veteran has Huntington's disease.  No etiology of this 
disease is listed.

A March 1996 VA discharge summary notes that the veteran was 
tested for Huntington's disease.  The veteran's father was 
noted to have died at age 65 with a questionable dementia and 
possible diagnosis of Huntington's disease.  

An April 1996 VA neurology clinic note indicates that the 
veteran was seen for a follow-up visit for Huntington's 
disease.  No etiology of the disease is listed.

A June 1996 medical record from Tennessee Disability 
Determination Services notes that the veteran's father had 
Huntington's disease.  The veteran's diagnoses were 
adjustment disorder with mixed anxiety and depressive mood 
and Huntington's disease.  No etiology of the disease is 
listed.

A May 1997 medical record from Memorial Hospital notes the 
veteran's diagnosis of Huntington's Chorea.  No etiology of 
this disease is listed.

Neurology progress notes through 2001 from Dr. Hora continue 
to note treatment for Huntington's Chorea, but do not list 
any etiology of the disease.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

The Board notes that Huntington's Chorea was not found in 
service or until several years thereafter.  Although the 
veteran, at one time, and now the appellant contend that the 
onset of Huntington's Chorea was in service and that it was 
misdiagnosed in service, the Board notes that nothing in the 
service medical records indicates either that the veteran was 
diagnosed with Huntington's Chorea or that its presence was 
suspected.  Moreover, according to the post-service medical 
evidence, symptoms of Huntington's Chorea were initially 
manifested in August or September 1995, approximately six 
months before the first (March 1996) diagnosis, and nearly 
three years after the veteran's discharge from active duty.

The evidence of a nexus between the veteran's Huntington's 
Chorea and his military service is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent evidence of a relationship 
between the veteran's Huntington's Chorea and his military 
service, service connection for Huntington's Chorea must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  


ORDER

Entitlement to service connection for Huntington's Chorea is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


